THIS LOAN AGREEMENT is made, entered into and effective as of the 31st day of
January 2014, by Energy Services of America Corporation, a Delaware corporation,
C. J. Hughes Construction Company, Inc., a West Virginia corporation, Nitro
Electric Company, Inc., a West Virginia corporation, Contractors Rental
Corporation, a West Virginia corporation, and S T Pipeline, Inc., a West
Virginia corporation, ( collectively “Borrower”), United Bank, Inc., a West
Virginia banking corporation (“Lender”), Doug Reynolds and Marshall Reynolds,
(collectively “Guarantor”).


WHEREAS, Borrower has applied to Lender for a term loan in the principal amount
of Eight Million Eight Hundred Thirteen Thousand Two Hundred Seventy Four
Dollars and Sixty-Four Cents ($8,813,274.64) for the purpose of refinancing
existing indebtedness owed to Lender; and


WHEREAS, Lender has considered Borrower’s request for financing and is willing
to extend such financing to Borrower in accordance with the terms and conditions
of this Agreement and the other Loan Documents (as hereinafter defined), and
compliance by Borrower with all of the terms and provisions and the fulfillment
of all conditions precedent to Lender’s obligations contained therein;  and


WHEREAS, Guarantor has agreed to partially guarantee the repayment of the term
loan for the purpose of inducing Lender to lend the funds to Borrower;


NOW, THEREFORE, in consideration of the premises which are not mere recitations
but which form an integral part of this Agreement, and for other good and
valuable consideration, the sufficiency and receipt of all of which are
acknowledged by the parties hereto, the parties agree as follows:


ARTICLE I
DEFINITIONS, TERMS AND REFERENCES


1.01   Certain Definitions.  In addition to such other terms as elsewhere
defined herein, as used in this Agreement and in any Exhibits, the following
terms shall have the following meanings, unless the context requires otherwise.


“Actual Knowledge” means, (a) with respect to any Person who is an individual,
the actual knowledge, after a Good Faith inquiry, of such Person, or of any
employee of such partnership, or limited partnership, the actual knowledge,
after a Good Faith inquiry, of such Person, or of any employee of such Person,
(b) with respect to any Person which is a corporation, limited liability
company, partnership, or limited partnership, the actual knowledge, after a Good
Faith inquiry, of (i)  any officer, director, shareholder, member, manager or
general partner of such Person or (ii)  any employee of such Person, with
management responsibilities.


“Advance” shall mean a disbursement of the Term Loan.


 
1

--------------------------------------------------------------------------------

 
“Affiliate(s)” of Borrower or Guarantor shall mean, (a) any Person who is now or
who may hereafter be a partner, member, shareholder or principal of Borrower or
to a partner, principal or member of Borrower by blood or marriage; (b) any
Person, including, but not limited to, a principal or family member related by
blood or marriage, who, directly or indirectly, at any time is in control of, is
controlled by, or is under common control with, Borrower; (c) any officer,
manager, director or stockholder of any Person described in clause (b) above;
(d) any constituent Persons now or hereafter directly or indirectly comprising
Borrower; (e) all principals of all of the foregoing, (f) Borrower with respect
to Guarantor, or (g) Guarantor with respect to Borrower.  For purposes hereof,
control of a Person shall mean the power, direct or indirect, (a) to vote twenty
percent (20%) or more of the securities or units having ordinary voting power
for the election of directors or managers of such Person; or (b) to direct or
cause the direction of the management and policies of such Person, whether by
contract or otherwise, and either alone or in conjunction with
others.  Notwithstanding the foregoing, however, Lender shall not constitute an
Affiliate of Borrower or Guarantor for the purposes of this Agreement.


“Agreement” shall mean this Loan Agreement and all of the schedules and exhibits
as the same may be amended or supplemented from time to time.


“Applicable Accounting Standards” means (a) GAAP, or (b) another comprehensive
basis of accounting (OCBOA) approved by Lender.


"Appraisal" shall mean a current appraisal of the Equipment pledged as
collateral from an appraiser acceptable to Lender.


“Approved Accountants” means any of the top U.S. national accounting firms as of
the date hereof or another independent public accountant acceptable to Lender.


“Audited Financial Statements” means, for any Person, Financial Statements of
such Person in reasonable detail and accompanied by an opinion thereon of
independent public accountants of recognized standing acceptable to Lender to
the effect that such Financial Statements were prepared in accordance with
Applicable Accounting Standards consistently maintained and applied (except as
noted therein), and that the examination of such accounts in connection with
such Financial Statements has been made in accordance with Applicable Accounting
Standards and accordingly, includes such tests of the accounting records and
such other auditing procedures as were considered necessary under the
circumstances.


“Borrower” shall mean both jointly and severally Energy Services of America
Corporation, a Delaware corporation, C. J. Hughes Construction Company, Inc., a
West Virginia corporation, Contractors Rental Corporation, a West Virginia
corporation, Nitro Electric Company, Inc., a West Virginia corporation, and S T
Pipeline, Inc., a West Virginia corporation.


 
2

--------------------------------------------------------------------------------

 
“Business Day” means a day other than a Saturday, Sunday or other day of which
commercial banks in West Virginia are authorized by law to close.


“Claims”  means any and all (a) damages, claims, liabilities, causes of action,
contracts or controversies or any type, kind, nature, description or
character;  (b) debts, accounts, sums of money, compensation, losses, costs, or
expenses;  (c) breaches of contract, duty, or any other type of
relationship;  (d) acts of omission, misfeasance, or malfeasance;  and (e)
commitments or promises of any type made prior to the date of this Agreement.


“Closing or Closing Date” shall mean the date on which this Agreement and other
Loan Documents shall have been executed and delivered, and all conditions
precedents set forth herein are met.


“Collateral” as utilized herein shall mean, all assets or property (whether
real, personal or mixed) to which Lender is entitled to look now or hereafter
for recovery for any and/or all of Borrower’s or Guarantor’s obligations under
any of the Loan Documents and includes, without limitation, all of the real and
personal property and guarantees described in Article III.


“Collateral Documents” shall mean all of the instruments and rights securing the
Obligations.


“Corporate Documents” means, for any corporation, the following:


(a) Copy of the Articles of Incorporation of such corporation,
and all amendments thereto, certified as complete and correct by the Secretary
of State (or other appropriate officer) of the state of incorporation;


(b)           A current certificate of corporate existence and good standing of
such corporation, issued by the appropriate officer or department of the state
of incorporation, and, if the corporation is doing business in other states,
either (i)  evidence that the activities of such corporation do not require that
such corporation qualify to do business in said states, or (ii) a current
certificate issued by the Secretary of State of such states evidencing the
continuing authority of such corporation to do business in the said states, or
(iii)  a current certificate issued by the Secretary of State of said states
evidencing the continuing authority of such corporation issued by the applicable
authority of the state, confirming the filling of all required franchise tax
reports and the payment of all franchise taxes due;


(c)           A signed certificate of the Secretary or Assistant Secretary of
such corporation certifying the names of the officers of such corporation
authorized to sign each of the Loan Documents to which it is a party and the
other documents or certificates to be delivered pursuant to the Loan Documents
to which it is a party, together with the true signature of each such
officer.  Lender may conclusively rely on such certificate until Lender shall
receive a further certificate of the Secretary or Assistant Secretary of such
corporation canceling or amending the prior certificate and submitting the
signatures of the officers named in such further certificate;  and


 
3

--------------------------------------------------------------------------------

 
(d)           Resolutions of such corporation approving the execution, delivery
and performance of Loan Documents to which such corporation is party and the
transactions contemplated therein, duly adopted by the Board of Directors of
such corporation and accompanied by a certificate of the Secretary or Assistant
Secretary of Borrower stating that such Resolutions are true and correct, have
not been altered or repealed and are in full force and effect.


“Debtor Relief Laws” means any applicable relief, liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, reorganization, or similar
laws affecting the rights or remedies of creditors generally, as in effect from
time to time.


“Default Rate” shall mean that interest rate per annum equal to five percent
(5%) per annum in excess of the Interest Rate set forth in the Note.


“Dividends” means, with respect to any Person (a) the payment of any dividends
or distributions (whether by cash, property, securities, partnership interest or
profits interest in such Person); or (b) the redemption or acquisition of
securities of or any other ownership interest in such Person unless made
contemporaneously from the net proceeds of the sale of such securities or
ownership interest.


“Event(s) of Default” shall have the meaning set forth in Article IX hereof.


“Exhibits” or “Schedules” shall mean those exhibits and schedules attached to
and made a part of this Agreement.


“Financial Statements” means, with respect to any Person, such balance sheets,
statements of operations, statements of cash flow, statements of changes in
partners’ capital or shareholders’ equity and other financial information with
respect to such Person as shall be reasonably required by Lender, and which
shall be prepared in accordance with Applicable Accounting Standards,
consistently applied for all periods.


“Financing Statements” means financing statements to be filed with the
appropriate state or county offices, or both, for the perfection of a security
interest in any of the Collateral or any other collateral or security for the
credit facilities described herein.


“Fiscal Year” means, for any Person, the calendar year or such other period as
such Person may designate and Lender may approve in writing.


“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the American Institute of Certified Public Accountants
or by the Financial Accounting Standards Board or through appropriate boards or
committees thereof after the date hereof, and which are consistently applied for
all periods, so as to properly reflect the financial position of a Person,
except that any accounting principle or practice required or permitted to be
changed by the Financial Accounting Standards Board (or other appropriate board
or committee of that Board) in order to continue as a generally accepted
accounting principle or practice may be so changed, so long as such required or
permitted change shall not have the effect of permitting such Person’s
compliance with any financial covenant or performance requirements contained in
the Loan Documents when, without such change, such Person would not so
comply.  The term “consistently applied” shall, however, mean not only that the
accounting principles observed in the current period are comparable in all
material respects to those applied in the preceding period, but that, in the
case of financial statements furnished to Lender, the methods of calculation,
aggregation and presentation of the balance sheet, statements of income and
retained earnings and statements of cash flows shall be substantially the same
and as required by this Agreement.


 
4

--------------------------------------------------------------------------------

 
“Good Faith” means honesty in fact in the conduct or transaction concerned. The
burden of establishing lack of Good Faith is on the party against whom the power
has been exercised.


“Governmental Authority(ies)” shall mean all federal, state and local
governments, including the United States of America, and any subdivision of any
of the foregoing, and any agency, department, commission, board, authority or
instrumentality, bureau or court having jurisdiction over the Collateral, or
over Borrower, or any Guarantor, or any of its/their respective businesses,
operations, assets, or properties.


“Governmental Requirements” means all laws, ordinances, rules and regulations of
any Governmental Authority applicable to Borrower or any Guarantor, the
Collateral or Lender, including, without limitation, all applicable licenses,
building codes, restrictive covenants, zoning and subdivision ordinances, flood
disaster and environmental protection law, and the American Disabilities Act.


“Guarantor” shall mean, both jointly and severally, Marshall Reynolds and Doug
Reynolds, each of whom is a direct or indirect beneficiary of the Loan.


“Indebtedness or Debt” means all moneys now or hereafter owed or liabilities
incurred, outright or otherwise, which give rise to an obligation of any Person
to perform payment whether in the form of cash or otherwise.


“Initial Financial Statements” means the Financial Statements delivered to
Lender pursuant to Section 4.01 of this Agreement.


“Interest Rate” shall mean the Interest Rate as calculated, determined and
defined in the Note.


 
5

--------------------------------------------------------------------------------

 
“Late Payment Fee” means an amount equal to five percent (5%) of the overdue
payment for which such Late Payment Fee is charged.


“Lender” shall mean United Bank, Inc., a West Virginia banking corporation.


“Lien” means any lien, security interest, tax lien, pledge or encumbrance, or
conditional sale or title retention agreement, or any other interest in property
designed to secure the repayment of Indebtedness, whether arising by agreement
or under any statute or law, or otherwise.


“Limited Liability Company Documents” means for any limited liability company,
the following:


(a)           a copy of the Articles of Organization of such limited liability
company, amendments thereto, and all other organizational documents of the
limited liability company, all filed with and certified by the Secretary of
State;
(b)           a copy of the operating agreement certified by a manager of the
limited liability company or its members as to its completeness and accuracy;
and
(c)           a declaration from the members authorizing the execution, delivery
and performance of the Loan Documents on or in a form provided by or acceptable
to Lender.


“Loan” or “Loans” shall mean the credit facility(ies) described in Article II of
this Loan Agreement.


“Loan Documents” shall mean this Agreement, the Note, Collateral Documents, any
Financing Statements covering the Collateral, and any and all other documents,
instruments, certificates and agreements executed and/or delivered by Borrower
in connection herewith, or any one or more or all of the foregoing, all as the
context shall require.
 
“Material Adverse Effect” or “Material Adverse Change” means any (a) material
adverse effect whatsoever upon the validity, performance or enforceability of
any Loan Documents, (b) material adverse effect upon the financial condition or
business operations of Borrower or any Guarantor, or (c) material adverse effect
or change upon the ability of Borrower to fulfill its obligations under the Loan
Documents, or which causes an Event of Default or any event which, with notice
or lapse of time or both, could become an Event of Default.
 
“Maturity” or “Maturity Date” shall mean February 1, 2019.


“Note or Term Note” shall mean that certain note made by Borrower to the order
of Lender in the principal amount of Eight Million Eight Hundred Thirteen
Thousand Two Hundred Seventy Four Dollars and Sixty-Four Cents ($8,813,274.64)
and delivered by Borrower pursuant to paragraph 2.01.


 
6

--------------------------------------------------------------------------------

 
“Obligations” means all present and future indebtedness, obligations, and
liabilities of Borrower or any Guarantor to Lender, and all renewals and
extensions thereof, or any part thereof, arising (a) pursuant to this Loan
Agreement or represented by the Note, and all interest accruing thereon and fees
and charges thereunder, and attorneys’ fees incurred in the drafting,
negotiation, enforcement or collection thereof, regardless of whether such
indebtedness, obligations, and liabilities are direct, indirect, fixed,
contingent, joint, several or joint and several; together with all indebtedness,
obligations and liabilities of Borrower evidenced or arising pursuant to any of
the other Loan Documents, and all renewals, modifications, increases and
extensions thereof, or any part thereof, (b) pursuant to any other loan or
advances which Lender may hereafter make to Borrower in connection with this
Loan Agreement or the Collateral, (c) pursuant to any and all “Rate Management
Obligations”, and (d) pursuant to all other and additional debts, obligations
and liabilities of every kind and character of Borrower now or hereafter
existing in favor of Lender in connection with the Note or the Collateral,
regardless of whether such debts, obligations and liabilities be direct or
indirect, primary or secondary, joint, several or joint and several, fixed or
contingent, and regardless of whether such present or future debt, obligations
and liabilities may, prior to their acquisition by Lender, be or have been
payable to or in favor of some other person or entity or have been acquired by
Lender in a transaction with one other than Borrower.


“Organizational Documents” means, for any Person which is limited liability
company, copies of the Limited Liability Company Documents or for any person
which is a corporation, the Corporate Documents, as applicable.


“Permits” means all licenses, permits, approvals, authorizations, exemptions,
registrations, variances, rights-of-way, franchises, privileges, immunities,
grants, ordinances, classifications, certificates and registrations which are
necessary to conduct Borrower’s operations in the manner they have been and will
be conducted.


“Permitted Encumbrances” shall mean, without duplication, (a) liens for taxes
not yet due and payable, and (b) such other liens as are set forth in Schedule
1.01(a) attached hereto.
 
“Person” shall mean, and include, any individual, corporation, partnership,
joint venture, association, joint stock company, trustee, an organization,
government or any agency or political subdivision thereof, or any other form of
entity.


“Potential Default” means any event which would, if uncured following the giving
of notice or passage of any applicable cure period, or both, constitute an Event
of Default.



 
“Signatory” means, with respect to any document or instrument, Borrower and each
Guarantor, and any Affiliate of any of the foregoing, to the extent that any
such Person is a party thereto.



 
7

--------------------------------------------------------------------------------

 
"Term Loan" shall mean the loan of Eight Million Eight Hundred Thirteen Thousand
Two Hundred Seventy Four Dollars and Sixty-Four Cents ($8,813,274.64) made by
Lender to Borrower pursuant to 2.01.


“UCC” or “Code” means Uniform Commercial Code in effect from time to time in the
State of West Virginia, or such other state or states having jurisdiction with
respect to all or any part of the Collateral.


“Unaudited Financial Statements” means, for any Person, Financial Statements of
such Person in reasonable detail and certified by such person (if such Person is
an individual) or by a responsible and authorized officer or representative of
such Person.


1.02           Rules of Construction.  The following rules of construction shall
apply:
(a)           Use of Defined Terms. All terms defined in this Agreement and the
Exhibits shall have the same defined meanings when used in any other Loan
Documents, unless the context shall require otherwise.


(b)           Accounting Terms. All accounting terms not specifically defined
herein shall have the meanings generally attributed to such terms under
generally accepted accounting principles consistently applied.


(c)           UCC Terms. The terms “Equipment”, “Fixtures”, “Accounts”,
“Inventory”, “Chattel Paper”, “Instruments”,  “General Intangibles”, “Proceeds”,
“Products”, and “Account Debtors” as and when used in the Loan Documents, shall
have the same meanings given to such terms under the UCC.


(d)           Terminology.  All personal pronouns used in this Agreement,
whether used in the masculine, feminine or neuter gender, shall include all
other genders; the singular shall include the plural, and the plural should
include the singular. Titles of Articles, Sections and paragraphs in this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement, and all references in this Agreement to Sections, paragraphs,
clauses, subclauses or Exhibits shall refer to the corresponding Section,
paragraph, clause, subclause of, or Exhibit attached to, this Agreement, unless
specific reference is made to the articles, sections or other subdivisions,
divisions of, or Exhibit to, another document or instrument.


(e)           Exhibits. Any Exhibits/Schedules attached hereto are by reference
made a part hereof as fully as if the contents thereof were set forth expressly
herein.




 
8

--------------------------------------------------------------------------------

 
 
ARTICLE II
FINANCING/FEES




2.01.  Term Loan.  Upon the execution of this Agreement and compliance with its
terms and conditions by Borrower, and so long as there is not in existence any
Potential Default or Event of Default, Lender agrees to make a Term Loan to
Borrower as follows:


(a)           Amount of Term Loan.  The princi­pal amount of the Term Loan is
Eight Million Eight Hundred Thirteen Thousand Two Hundred Seventy Four Dollars
and Sixty-Four Cents ($8,813,274.64). The Term Loan is evidenced by and shall be
payable and otherwise be made on the terms set forth in the Term Note made by
Borrower to the Lender and on the terms established in this Loan Agreement.


(b)           Interest Rate; Default Rate.  The Term Loan shall bear interest
from the date hereof until Maturity at the Interest Rate set forth in the Term
Note.  In an Event of Default, the Term Note shall bear interest until paid at
the Default Rate.


(c)           Late Payment Fee.  In the event any payment of princi­pal or
interest upon the Term Note becomes overdue for a period in excess of ten (10)
days, Borrower shall pay to Lender a Late Payment Fee in connection with such
overdue payment, which amount as specified by Lender is an estimate of the
additional adminis­trative costs and expenses Lender will incur in servicing
such late payment..


(d)           Payment.  Repayment of the principal and interest on the Term Loan
shall be due and payable as follows:


(1)  Repayment.  The indebtedness shall be paid in fifty-nine (59) consecutive
monthly installments of One Hundred Seventy Two Thousand Four Hundred Seventy
Two Dollars and Ninety-Seven Cents ($172,472.97) each with all indebtedness due
and payable to Lender on the sixtieth (60th) and final installment.


The first in­stallment shall com­mence March 1, 2014 with a like installment due
and payable on the first day of each succeeding month thereafter until paid in
full.  Lender may, at its option, apply said installment payments first to
interest and then to payment of principal.


If the due date of any payment under this Note shall be a day that is not a
Banking Day (as defined herein), the due date shall be extended to the next
succeeding Banking Day; provided, however, that if such next succeeding Banking
Day occurs in the following calendar month, then the due date shall be the
immediately preceding Banking Day.
 
Borrower shall cause all payments to be made to Lender at the address set forth
in the Note, or such other address as Lender may from time to time designate in
accordance with this Agreement.  After the Maturity of the Term Loan, the
obligations of Borrower and the rights and privi­leges of Lender under the Loan
Documents shall continue in full force and effect until the Loan has been paid
and performed in full.
 

 
 
9

--------------------------------------------------------------------------------

 
(2)  Additional Principal Payments.  If at any time the outstanding balance of
the Term Loan exceeds Seventy Five Percent (75%) of the appraised value of the
equipment pledged as collateral, Borrower shall make a principal payment equal
to the amount of said difference or pledge such additional collateral
satisfactory to the Lender so that the appraised value of the equipment exceeds
Seventy Five Percent (75%) of the outstanding balance of the Term Loan.


(e)           Manner and Application of Payments. All pay­ments of principal and
interest on the Term Note, and of all other amounts payable under this Loan
Agreement or the other Loan Documents by Borrower to or for the account of
Lender, shall be made by Borrower to Lender, before 2:00 p.m. (Eastern Standard
time) in federal or other immediately available funds, without setoff,
counterclaim or deduction for any reason.  Should any payment required hereby or
under any other Loan Document become due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day.  Funds received after 2:00 p.m. (Eastern Standard time) shall be
treated for all purposes as having been received by Lender on the first Business
Day next following receipt of such funds.  All payments made on the Term Loan,
so long as no Event of Default has occurred and is continuing, shall be applied
first to any payment on the Term Loan (including princi­pal, interest, costs,
fees and expenses) then due and owing, second to any past-due payment on the
Term Loan, and third, to the remaining Obligations in such order and manner as
Lender may determine, any instructions from Borrow­er or any other Person to the
contrary notwithstanding.  All payments made on the Term Note, so long as an
Event of Default has occurred and is continu­ing, shall be applied to the
Obligations in such order and manner as Lender may determine, any instructions
from Borrower or any other Person to the contrary notwithstand­ing.  Subject to
the foregoing limitations, Lender may, in its sole and absolute discretion,
apply payments first to satisfy the portion of the Obligations, if any, for
which Borrower or any other Person has no personal, partnership or corporate
liability, and then to the remaining Obligations.


(f)           Prepayment of Term Loan.  Subject to the terms of the Term Note,
Borrower may at any time and may from time to time prepay the principal of the
Term Note then outstanding, in whole or in part, without premium or
penalty.  All such prepayments shall be applied to principal on the last
maturing principal installment due under the Term Loan, in the inverse order of
maturity.


(g)           Proceeds.  Borrower covenants and agrees that the proceeds from
the Term Loan shall be used solely for the purpose of refinancing existing debt.


(h)           Disbursement. Disbursement shall occur contemporaneously with the
execu­tion of this Loan Agreement and the fulfillment of all conditions
precedent to the disbursement of the proceeds of the Term Loan, or otherwise
upon the agreement of Lender and Borrower.


 
10

--------------------------------------------------------------------------------

 
2.02  Application Fee. On the date hereof, unless sooner paid, there shall be
due and owing to Lender from Borrower a non-refundable application fee of Ninety
Thousand Dollars ($90,000.00) to compensate Lender for its expenses incurred in
underwrit­ing this transaction, separate and apart from any interest charge.


2.03.  Professional Fees, Expenses.  On demand, Borrower shall pay to Lender all
reasonable payments made or costs (including legal fees and expenses) by Lender
in extending credit hereunder or in exercising any of its rights herein.


ARTICLE III
SECURITY INTEREST - COLLATERAL


3.01.           Security for the Obligations. Borrower or Guarantor shall
provide the following security for the Loan[s]:
 
 
(a)       Security Agreement.  Borrower shall execute and deliver a Security
Agreement and such other documents required by Lender whereby Borrower  shall
grant a lien to Lender encumbering all business assets of Borrower, including,
but not limited to, all Accounts, Equipment and other property of every kind or
nature, whether now or hereafter owned by Borrower.


3.02           Guarantor.  The Loan[s] shall be guaranteed by the Guarantor in
accordance with the terms of the Guaranty Agreement.  The Guaranty Agreement
shall be (i) an absolute, irrevocable, and unconditional guarantee, joint and
several, and (ii) upon such other terms and provisions as are set forth in the
Guaranty Agreement.


3.03.           Lender Offset.  Borrower and Guarantor hereby grants to Lender a
right of offset, to secure repayment of the Obligations, upon any and all
monies, securities, or other property of Borrower and Guarantor, respectively,
and the proceeds therefrom, now or hereafter held or received by or in transit
to Lender,  from or for the amount of Borrower and Guarantor, whether for
safekeeping, custody, pledge, transmission, collection, or otherwise, and also
upon any and all  deposits (general or specified) and credits of Borrower or
Guarantor, and any and all claims of Borrower or Guarantor against Lender at any
time existing.  Lender is hereby authorized at any time and from time to time
during the occurrence of an Event of Default, without notice to Borrower or
Guarantor to offset, appropriate, apply, and enforce such right of offset
against any and all terms hereinabove referred to against the Obligations.  For
purposes of this Section 3.02, Borrower and Guarantor shall each be deemed
directly indebted to Lender in the full amount of the Obligations, and Lender
shall be entitled to exercise the rights of offset provided for above.


3.04.           Further Assurances.  Borrower and Guarantor will make, execute
or  endorse, and acknowledge and deliver or file or cause the same to be done,
all such vouchers, invoices, notices, certifications, additional agreements,
undertakings, conveyances,  deeds of trust, mortgages, transfers, assignments,
financing statements or other assurances, and take all such other action, as
Lender may, from time to time, in Good Faith deem necessary or proper in
connection with  this Loan Agreement or any of the other loan documents, the
obligations of Borrower and Guarantor hereunder or thereunder, or for better
assuring and confirming unto Lender all or any part of the security for any of
the Obligations.


 
11

--------------------------------------------------------------------------------

 
3.05.   Priority of Liens.  The liens on the Collateral in favor of Lender given
to secure the Term Loan established by Lender in favor of Borrower shall be a
first lien.


ARTICLE IV
CONDITIONS OF LENDING


The effectiveness of this Loan Agreement and the obligations of Lender to extend
the financing described herein are subject to the conditions precedent set forth
as follows:


4.01.           Documents to be Delivered Prior to Loan Closing.  The following
documents shall be delivered at least three (3) days prior to the Closing:


(a)           Company Formation.  Lender shall have received from each Borrower
a copy of their formation and Organizational Documents and all amendments
thereto currently certified by an authorized officer or member, and a
Certificate of Existence and Authorization to do Business issued by the State of
Delaware and West Virginia and all other documents relating to the organization
and operation of Borrower.


(b)           Evidence of Authority.  Lender shall have received, (a) evidence
of Borrower’s actions taken and authority to enter into the Loan Documents and
carry out their terms, and (b) evidence of the authority of the representative
of Borrower who has executed, is executing, or will execute this Agreement and
the other Loan Documents to act on behalf of Borrower.


(c)           Financial Statements.  Borrower and Guarantor shall deliver to
Lender a copy of annual Financial Statements, such statements to include (i) the
balance sheet as of the end of each Fiscal Year requested by Lender and (ii) the
related income statement, statement of retained earnings and statement of
changes in the financial position for each Fiscal Year, prepared by such
certified public accountants as may be reasonably satisfactory to
Lender.  Borrower also agrees and to deliver to Lender, a copy of income tax
returns and also such other finan­cial information with respect to Borrower, or
any Guarantor, as Lender may request.


(d)           UCC Report/Lien Report.  Borrower shall provide to Lender a UCC
Report from the appropriate Governmental Authority[ies] which sets forth all
financing statements and liens filed of record with respect to Borrower or any
other entity providing Collateral to Lender.


 
12

--------------------------------------------------------------------------------

 
4.02.           Conditions Precedent to be satisfied at Closing.


(a)           Loan Documents.  Borrower shall deliver fully executed and, where
appropriate, acknowledged counterparts of this Loan Agreement, the Note, the
Guaranty, the Security Agreement, and the other Loan Documents, all of which
shall be in form and substance reasonably satisfactory to Lender.


(b)           Recording of Financing Statements.  At the time of disbursements
of the proceeds of the Loan(s), all Financing Statements relating to the Liens
granted to Lender under any of the Loan Documents shall have been only recorded
and/or filed in such manner and in such places as is required by law to
establish, preserve, protect and perfect the interest and rights created by the
Loan Documents and all other taxes, fees and other charges in connection with
the execution, delivery or filing of the same shall have been duly paid by
Borrower.


(c)           Payment of Fees.   Borrower will pay the loan fees and all filing
fees for the filing of this instrument, of Financing Statements filed to perfect
the Liens provided in this Agreement in connection with this Agreement or under
any other Loan Documents.


(d)           Pre-Closing Documents.  Receipt of all matters described in
paragraph 4.01 and where appropriate duly executed and in full force in effect.


(e)           No Adverse Material Change.   On the Closing Date, Borrower and
Guarantor shall submit to Lender such evidence and information to enable Lender
to determine to Lender’s satisfaction (a) that there shall have been no material
deterioration in the financial condition of Borrower or Guarantor; (b) that
Borrower has the financial capacity and is otherwise able to repay all amounts
owing or to be owed hereunder in accordance with the terms hereof; and (c) that
all conditions precedent to the Loan has been fulfilled.


(f)           Correctness of Representations; Absence of Default.  At the time
of the making of the Loan, all representations and warranties by Borrower and
Guarantor shall be made on and as of the Closing Date, and Borrower and
Guarantor shall not be in default in the performance or observance of any
covenants and/or agreements contained in this Agreement or in any of the other
Loan Documents.


(g)           Opinions of Counsel.  At closing Lender shall have received an
opinion letter or letters from counsel to Borrower and counsel to Guarantor,
acceptable to Lender (a) regarding the existence, standing, power and authority
of Borrower and Guarantor to execute and deliver the Loan Documents and to
perform thereunder, (b) that the Loan Documents are valid, binding, and
enforceable against all parties thereto (exclusive of Lender) in accordance with
their terms, (c) that neither the execution, delivery or performance of the Loan
Documents, nor the consummation of the transactions contemplated by Lender,
Borrower and Guarantor will violate any Laws to which Borrower or Guarantor are
subject to create a default under any Material Agreement to which Borrower or
Guarantor are a party, (d) that there is no litigation threatened or pending
affecting Borrower, Guarantor, or their respective assets that would adversely
affect the obligations of Borrower or Guarantor under the Loan Documents, (e)
the loan transactions entered into pursuant to this Agreement are not usurious,
(f) that, to the extent that Article 9 of the UCC is applicable, Lender shall
hold a valid, perfected and enforceable Lien on all Collateral, and (g) any such
other matters as Lender may reasonably require.


 
13

--------------------------------------------------------------------------------

 
(h)           Additional Information, Documents.   Lender shall have received
from Borrower, Guarantor, and all other Persons such information and other
documents as may be reasonably requested by Lender to carry out the terms of
this Agreement and the other Loan Documents.


4.03.           Additional General Conditions Precedent.


(a)           Adverse change in Borrower’s Condition.  No adverse change in the
condition or operations, financial or otherwise, of the Borrower has occurred
which would have a Material Adverse Effect.


(b)           No Misrepresentation.  No material misrepresentation or material
omission shall have been made by Borrower to Lender with respect to its business
operations, financial condition, or character, or to the credit facilities as
contemplated by the Agreement.  All representation and warranties in this
Agreement and all other Loan Documents are true and correct prior to and at the
time of any Advance in all material respects.


(c)           Absence of Breach.  All of the respective representations and
warranties of Borrower or any Guarantor under this Agreement or the Loan
Documents shall be true and correct on and as of the date of the execution of
those documents or the date of any advances and/or extensions of the loan and/or
other financial accommodations described therein.


(d)           Absence of Events of Default.   No Event of Default or Potential
Default shall exist under this Agreement or the Loan Documents.


(e)           Additional Information.   Such other information and documents as
Lender and its counsel may in Good Faith require.


(f)           Cessation of Advances.    If Lender has made any commitment to
make any Advance to Borrower, whether under this Agreement or under any other
agreement, Lender shall have no Obligations to advance or disburse Loan proceeds
if:


 
14

--------------------------------------------------------------------------------

 
 
(1)
Borrower or Guarantor become insolvent, files a petition in bankruptcy similar
proceedings, or is adjudged a bankrupt and such petition or proceeding is not
dismissed within ninety (90) days after filing thereof;



 
(2)
there occurs an Adverse Material Change in Borrower’s financial condition or in
the value of the Collateral;



 
(3)
an Event of Default occurs or Potential Default exists, including, without
limitation, the unauthorized use of loan proceeds;



 
(4)
any Guarantor seeks, claims or otherwise attempts to limit, modify or revoke
such Guarantor’s guarantee of the loan or any other loan with Lender;



 
(5)
Lender, for any reason and in the exercise of its sole discretion, deems itself
in Good Faith insecure even though no Event of Default shall have occurred;



 
(6)
any legal process is instituted to enforce any liens including but not limited
to levies, foreclosures, attachment, execution or distress and Borrower fails to
have such process discharge or bonded within a period of sixty (60) days from
any attachment or similar writ levied upon any property of Borrower.



ARTICLE V
GENERAL REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants the following to Lender, and such
representations and warranties (i) are an inducement to Lender to enter into
this Agreement and the other Loan Documents and to disburse funds as provided
herein, (ii) shall be true, complete and correct as of the Closing Date, and
(iii) shall survive the closing of these Loans.


5.01.                  Organization and Qualification of Borrower.  Each
Borrower is duly organized and validly existing, and in good standing under the
laws of the State of its organization, and has the power and authority to carry
on its businesses, to own its property, to transact the business in which it is
now engaged and proposes to be engaged, and is duly qualified to conduct
business as a foreign corporation under the laws of each other state in which
such qualifications is required, except where the failure to be so qualified
could not reasonably be expected to have a Material Adverse Effect.  Each
Borrower has all material licenses, permits, consents or approvals from or by,
and has made all filings with, each Governmental Authority having jurisdiction
over Borrower or Borrower’s business, to the extent required.  All documents
related to Borrower’s formation and operation (the “Organizational Documents”)
are in full force and effect and have not been amended or modified.


 
15

--------------------------------------------------------------------------------

 
5.02.                  Power and Authority.   Borrower and Guarantor are duly
authorized to execute, deliver and perform this Agreement and each of the other
Loan Documents to which each is a party, without obtaining the consent of any
other Person and Borrower or Guarantor is duly authorized to borrow
hereunder.  This Agreement and the other Loan Documents have been duly
authorized by all requisite action of Borrower and Guarantor.  Borrower has
good, indefeasible and marketable title to the Collateral and no Person other
than Borrower has any beneficial or equitable right, title or interest in or to
the Collateral (other than Permitted Encumbrances).  The execution, delivery and
performance by Borrower and Guarantor of the Loan Documents to which each is a
party will not: (a) require additional consent or approval of any Person; (b)
violate Borrower’s Organizational Documents or agreements pertaining to
Borrower’s operations; (c) violate any provision of any law presently in effect
having applicability to Borrower or Guarantor; (d) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease, or instrument to which Borrower or Guarantor is a party
or by which Borrower or Guarantor or their properties may be bound or affected;
(e) result in, or require, the creation or imposition of any Lien upon or with
respect to the Collateral now owned or hereafter acquired by Borrower, except
that of Lender; or (f) cause Borrower or Guarantor to be in default or breach
under any law or any indenture, agreement, contract, lease or instrument to
which Borrower or Guarantor, as applicable, is a party or by which their
property is bound.


5.03.           Valid and Binding Obligations. All of the Loan Documents to
which Borrower and Guarantor is a party, upon execution and delivery by such
Person, will constitute valid and binding obligations of such Person,
enforceable in accordance with their terms, except as limited by Debtor Relief
Laws.  To Borrower's and Guarantor’s Actual Knowledge, all of the Loan Documents
to which any third party is a party, upon execution and delivery by such Person
will constitute valid and binding obligations of such Person, enforceable in
accordance with their terms, except as limited by Debtor Relief Laws.


5.04.           Conflicts. Neither the execution and delivery of this Loan
Agreement, the Note or the other Loan Documents to which Borrower or Guarantor
is a party, nor consummation of any of the transactions herein or therein
contem­plated, nor compliance with the terms and provisions hereof or with the
terms and provisions thereof, will contravene any provision of law, statute,
rule or regulation to which such Person is subject or any judgment, decree,
license, order or permit applicable to such Person, or will conflict or be
incon­sistent with, or will result in any breach of any of the terms of the
covenants, conditions or provisions of, or constitute a delay under, or result
in the creation or imposition of a Lien (except Liens in favor of Lender) upon
any of the property or assets of such Person pursuant to the terms of any
indenture, mortgage, deed of trust, agreement or other instrument to which such
Person is a party or by which such Person may be bound, or to which such Person
may be subject, or violate any provision of the Organiza­tional Documents of
such Person.


 
16

--------------------------------------------------------------------------------

 
5.05.                  Consents, Etc. No consent, approval, authori­zation or
order of any court or Governmental Authority or any third party (other than
those which have been obtained prior to the date hereof and of which Borrower
has notified Lender in writing on the date hereof) is required in connection
with the execution and delivery by the Borrower or Guarantor of this Loan
Agreement or the other Loan Documents, or to consummate the transactions
contemplated hereby or thereby.


5.06.              Pending Litigation.  Except as previously disclosed to
Lender, there are no proceedings pending, or to Borrower's knowledge,
threatened, against or affecting Borrower, Guaran­tor or the Collateral in any
court or before any Governmental Authority or arbitration board or tribunal
which involve the possibility of materially and adversely affecting (a) the
assets, business, prospects, profits or condition (financial or other­wise) of
such Person or the ability of any such Person to perform its respective
obligations under the Loan Documents, or (b) the Collateral, which call into
question the validity, enforceability or performance of any of the Loan
Documents.  Neither Borrower nor Guarantor is in default with respect to any
order of any Governmental Authority or arbitration board or tribunal.


5.07.               Security Interest/Liens.   The Collateral Documents create a
valid, enforceable and perfected first priority lien on the Collateral and are
enforceable against all third parties in all jurisdictions securing the payment
of all Obligations purported to be secured thereby, and all action required to
perfect fully such Lien so constituted will have been taken and completed prior
to funding of the Loan. There are no Liens on any of the Collateral other than
the Lien of Lender granted under the Loan Documents, or the Permitted
Encumbrances.  The Collateral is free from all delinquent charges, rents, taxes
and assessments and from any past due obligations for sales and payroll taxes
and wages.
 
 
5.08.                  No Other Names.   Borrower has not used any corporate,
trade or fictitious name, other than the names set forth in Schedule 5.08,
including with respect to any agreement under which a security interest or Lien
upon any of its or his assets was granted or existed within the last five (5)
years.  Until this Agreement is terminated,  Borrower shall not change its name
from those set forth in Schedule 5.08 without giving at least thirty (30) days’
prior written notice of such change to the Lender.


5.09.                  Operation of Business.   As of the Closing Date, Borrower
has good and marketable title to the Collateral, free and clear of all Liens
(other than Permitted Encumbrances), and has the unconditional right and
authority to grant Lender a Lien on such Collateral, (c) is the sole and
exclusive owner of the Collateral and no other Person has nay or has asserted
any right, title or interest in or to any of the Collateral (other than
Permitted Encumbrances), and (d) has not received notice that any injunction has
been obtained restraining, delaying or prohibiting, or that there is any suit,
action or other legal proceeding is pending before any Governmental Authority
seeking to restrain, delay or prohibit any of the transactions contemplated by
this Agreement.


 
17

--------------------------------------------------------------------------------

 
5.10.                  Financial Statements and Financial Condition.  The
Initial
Financial Statements of Borrower and Guarantor were prepared in accordance with
Applicable Accounting Standards (but, in the case of Unaudited Financial
Statements, only to the extent Applicable Accounting Standards are applicable to
interim unaudited reports) consistently applied with that of the preceding
Fiscal Year of such Person (except as noted therein), and fairly present the
financial condition of such Person as at such date and the results of their
respective operations for the period then ended, subject in the case of the
Unaudited Financial Statements to changes resulting from audit and normal
year-end adjustments and to the absence of complete footnotes.  Since the date
of the Initial Financial Statements, no events have occurred which, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect on the financial condition of Borrower or Guarantor as disclosed in the
Initial Financial Statement of such Person.  Each such Person has suffi­cient
capital to carry on its business and transactions as now conducted and as
planned to be conducted in the future.
 
5.11.              Restrictions.  Borrower is not a party to any contract or
agreement, or subject to any charter or other restriction, which materially and
adversely affects its business.  Borrower has not agreed or consented to cause
or permit in the future (upon the happening of a contingency or otherwise) any
of its assets, whether now owned or hereafter acquired, to be subject to any
Liens (other than the Permitted Encumbrances, with respect to the Collateral),
except as reflected in the Initial Financial Statements.


5.12.                   No Default.  After giving effect to the Loan Documents,
no Event of Default or Potential Default has occurred and is continuing.


5.13.               ERISA.  Each Employee benefit plan, as defined by the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) maintained
by the Borrower or by any subsidiary of the Borrower or Guarantor meets, as of
the date hereof, the minimum funding standards of Section 3.02 of ERISA, all
applicable requirements of ERISA and of the Internal Revenue Code of 1986, as
amended, and no “Reportable Event” nor “Prohibited Transaction” (as defined by
ERISA) has occurred with respect to any such plan.


5.14.                  Indebtedness. Borrower has not incurred, created,
contracted for, assumed, guaranteed or is not otherwise liable in respect of any
Indebtedness other than disclosed on the Initial Financial Statement or trade
payable incurred in the ordinary course of business.


5.15.                  Guarantor.  Guarantor has not incurred Indebtedness other
than that disclosed on the Initial Financial Statement of such Person.  No
default or failure of performance has occurred and is continuing with respect to
any such Indebted­ness.


 
18

--------------------------------------------------------------------------------

 
5.16.                  Taxes.  All tax returns required to be filed by Borrower
or Guarantor in any jurisdiction have been filed and all taxes, assessments,
fees, and other governmental charges upon Borrower or Guarantor or upon any of
its proper­ties, income or franchises have been paid that are required to be
paid prior to the time that the non-payment of such taxes could give rise to a
Lien on any asset of such Person.  There is no proposed tax assessment against
Borrower or Guarantor or any basis for such assessment except ad valorem,
personal property and income taxes incurred in the ordinary course of business.


5.17.                  Location of Borrower and Guarantor.   As of the date
hereof, the principal place of business of Borrower and each Guarantor and the
address for purposes of notice under this Agreement and the Loan Documents are
identified on Exhibit 5.17.  Neither Borrower nor Guarantor shall change any
such location or address identified above without first providing Lender ten
(10) days’ prior written notice of any such change.


5.18.                  Full Disclosure.  There is no fact that Borrower has not
disclosed to Lender which could have a Material Adverse Effect on Borrower.


5.19.               Ownership.    The officers and directors for Borrower is set
forth on Schedule 5.19.


5.20.           Financing Statements.  Except as described on Schedule 5.20,
there are no financing statements or other documents creating or evidencing a
Lien now on file with any Governmental Authority covering any of the Collateral,
whether such Collateral shall be real or personal, tangible or intangible, or
whether Borrower and Guarantor are named or signed as "Debtor", and until the
release and termination of the Financing Statements, Borrower will not execute
or allow to be on file with any Governmental Authority any such financing
statement or state­ments, except as may have been or may hereafter be granted to
Lender. Borrower hereby authorizes Lender to file or place of record a Financing
Statement reflecting the security interest granted to Lender in the Collateral.


5.21.           Regulation U.    None of the proceeds of the Loan made pursuant
to this Agreement shall be used directly for the purpose of purchasing or
carrying any margin stock in violation of any of the provisions of Regulation U
of the Board of Governors of the Federal Reserve System.


5.22.           Not Usurious.     The indebtedness evidenced by the Loan(s),
including, without limitation, interest, fees and charges provided for herein,
is a business loan.  The Loan is an exempted transaction under the Truth in
Lending Act 15 USC §§ 1601, et seq.  The Loan does not and will not, when
disbursed, violate the provisions of any consumer credit laws or usury laws.


5.23.           Accuracy of Information.  All statements, certificates and
information delivered or to be delivered to Lender pursuant to or as required by
this Loan Agreement or any other Loan Document are, or shall be, when delivered,
true and correct in all material respects as of the date given and do not, and
shall not, when delivered, contain any untrue statement of a material fact or
omit to state any material fact necessary to keep the statements contained
therein from being materially misleading.


 
19

--------------------------------------------------------------------------------

 
5.24.           Advances.      Each request for an Advance shall constitute,
without the neces­sity of specifically containing a written statement, a
represen­tation and warranty by Borrower that no Event of Default or Potential
Default ­exists and that all representations and warran­ties contained in this
Loan Agreement or any other Loan Document are materially true and correct on and
as of the date the requested advance is made.


5.25.           Continuing Representation of Representations and Warranties.  If
any of the representations and warranties are not true and correct at the time
Borrower seeks an Advance, then Lender shall be relieved of its obligation to
make any Advance until such representa­tions and warranties are cured and
corrected.


ARTICLE VI
AFFIRMATIVE COVENANTS


Until the performance and payment in full of the Obligations of all other
obligations under this Loan Agreement and the other Loan Documents, Borrower and
Guarantor, to the extent applicable, shall do, or cause to be done, the
following (unless Lender shall otherwise consent in writing):


6.01.           Existence.    Borrower shall maintain their good standing in
their respective states of organization and their registrations or
qualifications to do business in all jurisdictions where the conduct of their
respective businesses or the ownership or leasing of their respective properties
requires such registration or qualification, and Borrower shall obtain and
maintain all licenses, permits, registrations, trademarks, service marks, and
qualifications necessary for the conduct of its business and
operations.  Borrower shall perform and observe all of the terms and provisions
of their Organizational Documents.


6.02.           Financial Statements, Reports and Documents of Borrower. Each
Borrower shall deliver to Lender each of the following:


(a)           Weekly Reports.  On each Thursday Borrower shall submit to Lender
the following projections and reports, (both individually and combined) which
projections and reports shall be certified by Borrower as being accurate and
reasonable to the best of its knowledge:  i) cash flow projections for Borrower
for the upcoming thirteen week period; ii) reports showing the actual cash flow
results for Borrower for the prior week; iii) reports showing the status of
Borrower’s accounts payable at the end of the prior week; iv) reports showing
the status of the Borrower’s accounts receivable at the end of the prior week.


 
20

--------------------------------------------------------------------------------

 
Borrower on each weekly report shall certify that all wages, taxes and fringe
benefits are paid current and sufficient funds are available to pay any accrued
liabilities.


(b)           Monthly Financial Information.  As soon as practicable, and in any
event within thirty (30) days after the end of each calendar month
Borrower  shall deliver Unaudited Financial Statements of Borrower for such
period certified by a responsible and authorized officer of Borrower.


(c)           Annual Financial Statements.  As soon as practicable and in any
event within one hundred twenty (120) days after the close of each Fiscal Year
of Borrower, Borrower shall deliver annual Audited “Consolidating” Financial
Statements of Borrower, including an audit of the Accounts Receivable for such
Fiscal Year to be prepared by Approved Accountants.


(d)           Tax Returns.  As soon as practicable and in any event within one
hundred and twenty (120) days after the close of each Fiscal Year of Borrower,
Borrower shall deliver copies of all federal and state tax returns required to
be filed by Borrower together with evidence of payment of any and all taxes
shown to be due and owing thereunder.


(e)           Reappraisal.     On or before December 31 of each calendar year
(but no earlier than October 1) Borrower at its expense will have its Equipment
appraised by a qualified appraiser acceptable to Lender and Borrower shall
deliver a copy of the Appraisal to Lender.


(f)           Certification. All financial information shall be prepared in
accordance with Applicable Accounting Standards and must be certified as true
and correct by the Borrower.


6.03.           Financial Statements, Reports and Documents of Others.  As soon
as available, and in any event on or before one hundred twenty (120) days
following the end of each Fiscal Year of any Guarantor, Borrower shall deliver
or cause to be delivered to Lender, Federal Tax Returns for each Guarantor.  In
the event Guarantor files for an extension with the Internal Revenue Service,
Guarantor shall provide to Lender, at such time as the request is filed, a copy
of said extension agreement together with an estimate of Guarantor=s income.


6.04           Additional Information.  Within ten (10) days, upon request by
Lender, Borrower shall furnish such addi­tional infor­mation, including, but not
limited to, lists of assets and liabilities, agings of receivables and payables,
work-in-progress report, backlog report by subsidiary, list of contracts being
bid on, annual CAPEX budget, budgets, forecasts, tax re­turns, and other reports
with respect to its financial condi­tion and business operations as Lender may
request from time to time.


 
21

--------------------------------------------------------------------------------

 
6.05.           Notice; Correction of Errors.   Borrower and each Guarantor
shall promptly notify Lender of (i) any inaccuracy or breach of any
representation or warranty made by either Borrower or Guarantor, (ii) if
discovered, any material factual errors or, (iii) if discovered, any material
factual defects or omissions in the contents of this Agreement or the other Loan
Documents or in the execution or acknowledgment thereof, and promptly and with
all due diligence take steps to, and in fact, correct and remedy same.


6.06.           Further Documentation.   Borrower and Guarantor shall promptly
execute, acknowledge, deliver and record or file such documents or instruments
(including further deeds of trust, fixture filings, security agreements,
financing statements, continuation statements, assignments and notices) and take
such actions and do such further acts as may be in Lender’s reasonable
discretion necessary to carry out the purposes of this Agreement and the other
Loan Documents and to subject to the security interest and Lien hereof any
property intended by the terms hereof to be covered hereby, including any
renewals, additions, proceeds, products, substitutions, replacements or
appurtenances to the Collateral.


6.07.           Material Adverse Changes, Litigation.  Borrower shall promptly
inform Lender in writing of (a) all Material Adverse Changes in Borrower's
financial condition, and (b) all claims and all threatened litigation and claims
affecting Borrower which could materially affect Borrower's financial condition.


6.08.           Other Agreements.  Borrower shall comply with all terms and
conditions of all Loan Documents, whether now or hereafter existing, between the
parties hereto, and Borrower shall notify Lender immediately in writing of any
Event of Default or Potential Default in connection with any other Loan
Documents.


6.09           Loan Proceeds.  Borrower shall use all loan proceeds solely for
the purposes stated herein, unless specifically consented to the contrary by
Lender in writing.


6.10           Taxes, Charges and Liens.  Borrower shall pay and discharge when
due all of its indebtedness and obligations, including, without limitation, all
assessments, taxes, governmental charges, levies and liens of every kind and
nature, imposed upon its properties, income, or profits, prior to the date on
which penalties would attach, and all lawful claims that, if unpaid, might
become a lien or charge upon any of its properties, income or profits; provided,
however, it will not be required to pay and discharge any such assessment, tax,
charge, levy, lien or claim so long as (a) the legality of the same shall be
contested in good faith by appropriate proceedings, and (b) it shall have
established on its books adequate reserves with respect to such contested
assessment, tax, charge, levy, lien, or claim in accordance with generally
accepted accounting practices.  Upon demand of Lender, it will furnish to Lender
evidence of payment of the assessments, taxes, charges, levies, liens and claims
and will authorize the appropriate governmental official to deliver to Lender at
any time a written statement of any assessments, taxes, charges, levies, liens
and claims against its properties, income or profits.


 
22

--------------------------------------------------------------------------------

 
6.11.           Operations.  Borrower shall conduct its business affairs in a
reasonable and prudent manner and in substantial compliance with all applicable
federal, state and municipal laws, ordinances, rules and regulations respecting
its properties, charters, businesses and operations, including compliance with
all minimum funding standards and other requirements of ERISA and other laws
applicable to its employee benefit plans.


6.12.           Inspection.  Borrower shall permit employees or agents of Lender
at any reasonable time (scheduled or unscheduled) to inspect any and all of its
properties and to examine or audit its books, accounts, and records and to make
copies and memoranda of its books, accounts, and records.  If it now or at any
time hereafter main­tains any records (including, without limitation, computer
generated records and computer programs for the generation of such records) in
the possession of a third party, it, upon request of Lender, shall notify such
party to permit Lender free access to such records at all reasonable times and
to provide Lender with copies of any re­cords it may request, all at Borrower's
expense.


6.13.           Legal Name, Place of Business.  Borrower shall notify Lender at
least thirty (30) days prior to such event of any change in its exact legal name
or of any change in its business location or registered office.


6.14.           Conduct of Business.  Borrower shall preserve and maintain their
existence and all of the rights, privileges and franchises necessary or
desirable in the normal conduct of their businesses and conduct of their
businesses in an orderly and efficient manner consistent with good business
practices and in accordance with all valid regulations and orders of any
Governmental Authority.


6.15.           Maintenance of Liens.   Borrower shall, at all times, defend any
claim by a third party relating to the possession of or any interest in the
Collateral or any other material assets of Borrower.  Borrower shall promptly,
upon the request of Lender and at Borrower’s expense, execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record in an appropriate governmental office, any document,
statements, certificate or instrument supplemental to or confirmatory of the
Loan Documents or otherwise reasonably necessary or desirable for the creation,
preservation and/or perfection of the Liens created by the Loan Documents and to
consummate fully the transactions contemplated by the Loan Documents.


6.16.           Subordination.   Borrower and Guarantor agree that any rights
each has with respect to the Collateral shall be subordinate to any Lien or
security interest in favor of Lender, whether such rights arise by statute, or
otherwise.  Borrower and Guarantor hereby subordinate any Lien, whether
statutory or otherwise, which Borrower or Guarantor may have against the
Collateral to the Lien granted to Lender in the Collateral.


 
23

--------------------------------------------------------------------------------

 
6.17.           Distributions to Affiliates.   In the event that an Event of
Default set forth herein shall have occurred and be continuing or the Note
matures, as a result of acceleration or otherwise, of all amounts due under the
Loan Documents, then no payment shall be made by Guarantor to Borrower or from
Borrower to Guarantor or by Borrower or Guarantor to an Affiliate on account of
any outstanding loans or accounts, unless and until all Obligations hereunder
shall have been indefeasibly paid in full or until such declaration shall have
been rescinded by Lender in writing.


6.20.           Operating Accounts.  Borrower shall maintain their main
operating accounts with Lender as an inducement to the Lender in extending this
credit; provided, however, the main operating account of S T Pipeline, Inc.,
shall be maintained at Summit Community Bank, Inc.


6.21           Escrow Account.  Borrowers shall maintain an escrow account equal
to Five Hundred Seventeen Thousand Four Hundred Nine Dollars and Twenty-Five
Cents ($517,409.25) as additional collateral and security for the repayment of
the Obligations.  The Escrow Account shall be funded by five monthly payments in
the amount of Ninety Five Thousand Eight Hundred Seventy Dollars and Sixty-Six
Cents ($95,870.66) with a sixth monthly payment of Thirty Eight Thousand Fifty
Five Dollar and Ninety-Eight Cents ($38,055.98) to be paid by Borrower with each
payment to be made herein until such time as the amount of the Escrow Account
reaches the above amount.  At the discretion of Lender and in an Event of
Default Lender may apply the Escrow Account towards the Obligations.


6.22.           Payment of Fees.   Borrower shall pay to or for the account of
Lender from time to time upon demand, (i) all of the reasonable out-of-pocket
costs, fees and expenses suffered or incurred by Lender in connection with or
relating to the Loan(s), or any portion thereof, and the administration and
enforcement thereof, including, without limitation, all appraisals, surveys,
inspections and such other information reasonably requested by Lender associated
with the Collateral, and (ii) if an Event of Default under this Agreement or any
of the other Loan Documents occurs, all out-of-pocket costs, fees and expenses
suffered or incurred by Lender, including without limitation, the fees, expenses
and disbursements of any attorneys, in connection with such Event of Default,
and any related collection, bankruptcy, insolvency and other enforcement or
creditors rights proceedings.


6.23.           Compliance Certificate. Borrower, upon request in writing by
Lender, shall provide Lender, at least annually and at the time of each Advance
with a certificate executed by its chief financial officer, or other officer or
person acceptable to Lender, certifying that the representations and warranties
set forth in this Agreement are true and correct in all material respects as of
the date of the certificate and further certifying that, as of the date of the
certificate, no Potential Default or Event of Default exists under this
Agreement.


 
24

--------------------------------------------------------------------------------

 
With the submission of each annual report or financial statements, the Approved
Accountants shall certify to Lender that they are not aware of any Event of
Default or Potential Defa­lt that has occurred and is continuing or that they
are aware of such event, describing it and the steps, if any, taken to cure it.


ARTICLE VII
FINANCIAL COVENANTS


Until payment in full of the Note and the performance of all other Obligations
under the Loan Agreement and the other Loan Documents, Borrower and Guarantor
shall maintain in the aggregate the following financial covenants and ratios all
in accordance with Applicable Accounting Standards unless otherwise specified:


7.01.               Debt Service Coverage.  Borrower shall maintain a minimum
Debt Service Coverage Ratio of no less than 1.50 to 1.0 tested quarterly, as of
the end of each fiscal quarter, based upon the preceding four quarters.  Debt
service coverage shall be defined as the ratio of (i) earnings before interest,
tax, depreciation and amortization less cash taxes, less un-financed capital
expenditures, less distributions or dividends, less non-cash gains, plus
non-cash losses, plus or minus changes in amounts due from or due to
stockholders (Members, Partners) all divided by (ii) cash interest expense plus
the greater of actual or scheduled principal payments on term debt and
capitalized leases for the corresponding period.  Notwithstanding the foregoing,
the denominator set forth in (ii) shall not include voluntary unscheduled
principal payments made to Lender.  Borrower’s failure to maintain its Debt
Service Coverage Ratio at or above the required minimum as of each testing date
shall constitute an Event of Default that is not curable.


7.02.           Minimum Tangible Net Worth.  Borrower shall maintain a minimum
Tangible Net Worth of $10,000,000.00 tested quarterly as of the end of each
fiscal quarter.  “Tangible Net Worth” shall mean the shareholders’ equity of the
Borrower less the aggregate amount of all intangible assets of
Borrower.  Intangible assets shall include, but are not limited to, amounts due
from stockholders (Members, Partners), goodwill, customer lists, intellectual
property, know-how and noncompetition agreements.  Borrower’s failure to
maintain its Tangible Net Worth at or above the required minimum as of each
testing date shall constitute an Event of Default that is not curable.


7.03.             Debt to Tangible Net Worth.  Borrower shall maintain a Debt to
Tangible Net Worth not to exceed (amounts listed in chart) to 1.0 tested
quarterly as of the end of each fiscal quarter.  “Debt” shall mean total
liabilities that in accordance with GAAP should be classified upon the balance
sheet of Borrower as a liability, or to which reference should be made by
footnotes thereto.  “Tangible Net Worth” shall mean the shareholders’ equity of
the Borrower less the aggregate amount of all intangible assets of
Borrower.  Intangible assets shall include, but are not limited to, amounts due
from stockholders (Members, Partners), goodwill, customer lists, intellectual
property, know-how and noncompetition agreements.  Borrower’s failure to
maintain its Debt to Tangible Net Worth ratio below the required maximum ratio
as of each testing date shall constitute an Event of Default that is not
curable.
 
 
25

--------------------------------------------------------------------------------

 


Date
Debt to TNW
6/30/2014
2.5x
12/31/2014
2.35x
6/30/2015
2x
12/31/2015
1.75x
6/30/2016
1.5x
Thereafter
1.5x



 
7.04.           Current Ratio.  Borrower shall maintain a minimum current ratio
of not less than 1.30 to 1.0 tested quarterly as of the end of each fiscal
quarter.  Current Ratio is defined as Borrower’s Total Current Assets divided by
Borrower’s Total Current Liabilities.  Borrower’s failure to maintain its
current ratio at or above the minimum requirement as of each testing date shall
constitute an Event of Default that is not curable.


7.05.           Determination Date.  Each ratio described in paragraphs § 7.01,
7.02, 7.03 and  shall be measured and determined as of each calendar quarter
beginning June 30, 2014.


ARTICLE VIII
NEGATIVE COVENANTS


Until payment in full of the Note and the performance of all other obligations
under the Loan Agreement and the other Loan Documents, Borrower agrees that
(unless Lender shall otherwise consent in writing, which consent may be withheld
in Lender’s sole unfettered discretion.):


8.01.           Continuity of Operations.  Borrower shall not engage in any
business activities substantially different from those in which they are
presently engaged or cease to carry on actively any sub­stantial part of its
current business.


8.02.           Consolidation, Merger, Conveyance, Transfer or Lease.  Borrower
will not change its capital structure not currently in effect including, but not
limited to, the issuance of preferred stock.  Borrower will not consolidate with
or merge into any other Person.  Borrower will not change its state of
organization.  Borrower will not sell, assign, lease, or otherwise dispose of
all or substantially all of its assets (other than in the ordinary course of
business) to any Person, or acquire substantially all of the assets or the
business of any Person.  Specifically, Lender must approve any potential
acquisition of Borrower.  Borrower shall not allow any subsidiary of Borrower to
be created nor sell, transfer, or otherwise dispose of any interest in any
subsidiary.


 
26

--------------------------------------------------------------------------------

 
8.03           Change in Management.  There shall not be any change in the
current management of Borrower.


8.04           Dividends.  Borrower shall not make or allow to be made any
Dividends at any time there is an Event of Default or Potential Default, and in
no event more than fifty percent (50%) of taxable income.


8.05           Name, Fiscal Year and Accounting Method.  Borrower shall not
change its Fiscal Year or method of account­ing, or its name, except as approved
by Lender.


8.06            Salaries.  [Omitted]


8.07.           Loans.  Borrower and Guarantor shall make no loans, except
between each other.


8.08.           Additional Indebtedness.  Borrow­er shall not assume, guaranty,
endorse or otherwise become directly or contin­gently liable in respect of
(including, without limitation, by way of agreement, contingent or otherwise, to
purchase, provide funds to or other­wise invest in a debtor or otherwise to
assure a creditor against loss) any Debt, including capital lease obligations
except:


 
(a)
debt to Lender;

 
(b)
First Guaranty Bank;

 
(c)
debt presently outstanding and shown on the most recent financial statements
submitted to Lender;

 
(d)
accounts payable to trade creditors incurred in the ordinary

 
course of business;

 
(e)
debt secured by purchase money liens as set forth herein;

 
(f)
additional debt not to exceed $250,000, in the aggregate at any time.



8.09           Liens.  Borrower shall not create, permit to be created or suffer
to exist any lien upon any of the Collateral or any of their other property, now
owned or hereafter acquired, except:


(a)           landlords’, mechanics’ and other similar liens arising by
operation of law in the ordinary course of its business, and for which
appropriate reserves are maintained;
(b)           purchase money liens arising in the ordinary course of business
(so long as the indebtedness secured thereby does not exceed the lesser of the
cost or fair market value of the prop­erty subject thereto, and such lien
extends to no other prop­erty);
(c)           liens for taxes not yet due and payable or otherwise being
contested in good faith and for which appropriate reserves are maintained; or


(d)           liens in favor of Lender.


8.10.           Capital Expenditures. [Omitted]


 
27

--------------------------------------------------------------------------------

 
8.11.           Disposition of Collateral.  Borrower and Guarantor shall not
sell, assign, exchange or otherwise dispose of any of the Collateral or any
interest therein to any other Person if such disposition would materially affect
its operations.


8.12.           Alteration of Material Agreements.  Borrower and Guarantor shall
not consent to or permit any alteration, amendment, modification, release,
waiver or termination of any material agreement to which it is a party.


ARTICLE IX
EVENTS OF DEFAULT


An “Event of Default” (herein so called) shall exist if any one or more of the
following events shall occur and continue:


9.01.           Default on Indebtedness.  The failure to pay any payment when
due pursuant to the terms of the Note or the terms of any other Obligations or
any part thereof or in accordance with the terms of this Loan Agreement or any
other Loan Document and such nonpayment remains uncured for a period of ten (10)
days thereafter or when accelerated pursuant to any power to accelerate
contained in this Loan Agreement, the Note or any of the other Loan Documents;
or


9.02.              Other Defaults.  The failure of any Person other than Lender
to punctually and properly perform any covenant, agreement. Obligation, or
condition contained herein or in any other Loan Document (except the performance
of any part of the Obligations specifically addressed by any other subsection of
this Article IX, for which such other subsection shall control) and the
continuance of such failure for a period of fifteen (15) days following
Borrower’s  Actual Knowledge thereof or written notice thereof from Lender, or
if such failure is not reasonably susceptible of cure within said fifteen (15)
day period and thereafter Borrower diligently pursues same, provid­ed,  however,
that Borrower shall have no more than thirty (30) additional days to remedy the
default; or


9.03.              False Statements.  Any statement, representation, or warranty
in this Loan Agreement or any other Loan Document or any document or information
delivered pursuant hereto or thereto is incomplete, false,  misleading, or
erroneous in any material respect; or


9.04.              Cross Default.  The occurrence and continuance of any Event
of Default under any other loans or related documents by and between Lender and
Borrower or Guarantor; or


9.05.              Rate Management Agreement/Obligations. [Omitted]


9.06.              Failure to Provide Financial Information.  Any failure to
submit to Lender current financial information required by this Loan Agreement
or any Loan Document or upon request by Lender and such failure containing ten
days following such due date or such request by Lender.


 
28

--------------------------------------------------------------------------------

 
9.07.              Creditor or Forfeiture Proceedings.  Borrower shall (a)
execute a general assign­ment for the benefit of its creditors, or (b) become
the sub­ject, voluntarily, of any bankruptcy, insolvency or reorgani­za­tion
proceeding, or (c) become the subject, invol­untarily, of any bankruptcy,
insolvency or reorganization pro­ceeding, and such proceeding is not dismissed
within ninety (90) days following the date such proceeding was commenced; or (d)
admit in writing that it is unable to pay its debts general­ly as they become
due, or (e) apply for or consent to the appointment of a custodian, receiver,
trustee, or liquidator for itself or of all or a sub­stantial part of its
assets, or an order, judgment, or decree shall be entered by any court of
competent jurisdiction appointing a custodian, receiver, trustee, or liquidator
of Borrower, or (f) file a voluntary petition seeking protection under any
Debtor Relief Laws, or other insol­vency law, now or hereafter existing, or (g)
file an answer admitting the material allegations of, or consenting to, or
default in filing an answer to, a petition filed against it in any bankruptcy,
reorganization, or other insolvency proceedings, or (h) insti­tute or
voluntarily be or become a party to any other judicial pro­ceedings intended to
effect a discharge of the debts of Borrower, in whole or in part, or a
postpone­ment of the maturity or the collection there­of, or a suspension of any
of the rights or powers of Lender granted in this Loan Agreement or the other
Loan Documents; or


9.08.              Default in Favor of Third Parties.  Borrower defaults under
any loan, extension of credit, security agreement, purchase or sales agreement
or any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay the
Note or perform Borrower’s Obligations under this Agreement or any related
document; or


9.09.              Judgment, Attachment of Assets.  The failure of Borrower to
pay any money judgment against it, in excess of Five Thousand Dollars
($5,000.00), at least ten (10) Business Days prior to the date on which the
assets of Borrower may be sold to satisfy such judgment; or the failure to have
discharged or properly bonded within a period of thirty (30) Business Days after
the commencement thereof any attachment, sequestration, or similar proceedings
against any assets of Borrower; or


9.10.              Dissolution of Borrower.  The liquidation or dissolution of
Borrower.
 
 
9.11.              Death of Principal.  [Omitted]


9.12.              Adverse Change.  The occurrence of any Material Adverse
Change in the assets, business, prospects, profits, or condition (finan­cial or
otherwise) of (a) Borrower which threaten Borrower’s ability to repay the Note
or the failure by the Borrower to maintain a financial condition acceptable to
Lender in its sole discretion, or the occurrence of any event which, in Lender's
sole discretion, would have a Material Adverse Effect on the operation of the
Borrower so as to impair the repayment of the Note, or impair the ability of the
Borrower or any grantor to pledge the Collateral to secure repayment of the
Note; or


 
29

--------------------------------------------------------------------------------

 
9.13.              Validity of Loan Documents.  Any of the Loan Documents shall
for any reason cease to be in full force and effect, or be declared null and
void or unenforceable in whole or in part; or the validity or enforceability of
any Loan Document shall be challenged or denied by any signatory thereto; or


9.14.              Condemnation.  Condemnation of all or any part of the
Collateral which, in Lender's good faith judgment, (i) results or will result in
the Collateral failing to comply with any Governmen­tal Requirement or
restriction affecting the Collateral, or (ii) will adversely affect the
operation or use of the Collateral including, without limitation, access or
parking; or


9.15.              Disposition of Assets. Except as otherwise provided herein,
without the prior written consent of Lender, which consent may be withheld in
Lender's sole and absolute discretion, and whether voluntary or involuntary,
Borrower and Guarantor may not transfer, sell, lease, trade, convey, exchange,
mortgage, encumber, pledge, assign or otherwise materially dispose of the
Collateral, any portion of any interest in, or any profits or proceeds from, any
of the Collateral; or.


9.16.              Liens in Favor of Lender.  The liens, created (or purported
to be created) by the Collateral Documents or by the other Loan Documents should
become unenforceable, or cease to be first priority Liens in favor of Lender
(except for the Permitted Encumbrances); or


9.17.               Events Affecting Guarantor.  Any of the preceding events
occurs with respect to any Guarantor of any of the Obligations or any Guarantor
dies or becomes incompetent or revokes or disputes the validity of, or liability
under, any Guaranty of the Obligations.  The failure to have discharged or
properly bonded within a period of thirty (30) Business Days after the
commencement thereof of any attachment, sequestration, or similar proceedings
against any assets of Borrower or any Guarantor.


ARTICLE X
REMEDIES


10.01.                      Acceleration.  At any time upon the occurrence and
during the continuation of any Event of Default, Lender may, at its option,
declare the indebtedness evidenced by the Note and all or any other portion of
the remaining Obligations to be immediately due and payable without presentment,
demand, protest, notice of protest and non-payment, or other notice of default,
notice of acceleration and intention to accelerate or other notice of any kind,
all of which are expressly waived by Borrower.


10.02.                      Funds of Lender.  Any funds of Lender used for any
purpose referred to in this Article X shall constitute a portion of the
Obligations, shall bear interest from the date advanced at the Default Rate,
shall be secured by all Collateral as security for the Loan and shall be due and
payable immediately upon demand.


 
30

--------------------------------------------------------------------------------

 
10.03.                      Failure to Provide Financial Statements.  Upon the
failure of the Borrower or Guarantor to provide any Financial Statements or
information required to be provided to Lender pursuant to this Loan Agreement or
any other Loan Documents, Lender, in addition to the remedies described herein,
may, at its option and without notice, accrue interest on the outstanding
principal balance at the Default Rate from the time the Financial Statements and
information was due to such time as such financial information, in a form
satisfactory to Lender, is provided to Lender.


10.04.                      Other Rights and Remedies.  Unless any Loan
Document,  expressly prohibits Lender from acting prior to the occurrence of an
Event of Default, and with or without accelerating the Maturity of the Loan,
Lender may proceed to take and enforce any of its rights, interests, benefits or
privileges under the Loan Docu­ments or which may be otherwise available to
Lender at law or in equity.


10.05.                      No Waiver or Exhaustion.  No waiver by Lender of any
of its rights or remedies hereunder, in the other Loan Documents, or otherwise,
shall be considered a waiver of any other or subsequent right or remedy of
Lender. No delay or omission in the exercise or enforcement by Lender of any
rights or remedies shall ever be construed as a waiver of any right or remedy of
Lender and no exercise or enforcement of any such rights or remedies shall ever
be held to exhaust any right or remedy of Lender.


ARTICLE XI
MISCELLANEOUS PROVISIONS


The parties agree to the following miscella­neous provisions:


11.01.                      Commercial Purpose.  This Agreement and the Loan
Documents and the obligations described herein and therein are executed and/or
incurred for commercial and not consumer purposes and all proceeds of Lender's
advances, loans and/or other financial accommodations to Borrower shall be used
exclu­sively in the Borrower's business and for no other purpose.


11.02.                      Borrower's Relationship with Lender.  Borrower and
each Guarantor acknowledges as follows:


(a)           Lender has not participated and shall not participate in any type
of joint venture or partnership with Borrower or any Guarantor, and the
execution and consummation of this Agreement and the Loan Documents and the
transactions contemplated therein do not and shall not constitute or amount to a
joint venture or partnership.


(b)           Except as expressly set forth in this Agreement or the Loan
Documents, Lender has not acted and shall not act in any respect as the agent of
Borrower or any Guarantor for any purpose, and no agency relationship has been
or shall be created by the execution of this Agreement and the Loan Documents or
the consummation of the transactions contemplated thereby.


 
31

--------------------------------------------------------------------------------

 
(c)           Lender does not have and shall not have any fiduciary or similar
duty to Borrower or any Guarantor.


(d)           Borrower and Guarantor acknowledges and agrees that Lender has not
exercised or attempted to exercise, directly or indirectly, any degree of
control or influence of any kind whatsoever over the internal business
operations or financial affairs of Borrower. Borrower shall immediately notify
and cause Guarantor to immediately notify Lender in writing of any actions that
it considers to constitute an exercise or attempt to exercise such control or
influence in the future.  Borrower and Guarantor acknowledge and agree that
Lender has not acted as a business, investment or financial consultant or
advisor to Borrower or Guarantor.  Borrower shall notify and cause such
Guarantor to notify Lender in writing of any attempt by Lender to act as a
consultant or advisor to those entities in the future.


11.03.                      Costs and Expenses.  Borrower agrees to pay upon
demand all of Lender's out-of-pocket expenses, including attorneys' fees,
incurred in connection with this Agreement.  Lender may pay someone else to help
collect the Loan and to enforce this Agreement and Borrower will pay that
amount.  This includes Lender's attorneys' fees and legal expenses, whether or
not there is a lawsuit, including attorneys' fees for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services.  Borrow­er also
will pay any court costs in addition to all other sums provided by law.  In the
event Lender voluntarily or otherwise should become a party to any suit or legal
proceeding (including a proceeding conducted under the Bankruptcy Code) Borrower
and Guarantor agree to pay the reasonable attorney’s fees of the Lender and all
related costs of collection or enforcement that may be incurred by
Lender.  Borrower and Guarantor shall be liable for such attorney’s fees and
costs whether or not any suit or proceeding commences.


In the event Borrower shall fail to maintain insurance, pay taxes or
assessments, costs and expenses which Borrower is, under any of the terms hereof
or of any Loan Documents, required to pay, or fail to keep any of the properties
and assets constituting Collateral free from new security interests, liens, or
encumbrances, except as permitted herein, Lender may at its election make
expenditures for any or all such purposes and the amounts expended together with
interest thereon at the Default Rate, shall become immediately due and payable
to Lender, and shall have benefit of and be secured by the Collateral.  Lender
shall be under no duty or obligation whatever with respect to any of the
foregoing expenditures.


11.04.                      Notices.  Any notice, demand, request, consent,
approval or other communication, which any party hereto may be required or may
desire to give hereunder, shall be in writing (except where telephonic
instructions or notices are expressly authorized herein to be given) and shall
be deemed to be effective (a) if by hand delivery, telex, telecopy or other
facsimile transmission, on the day and at the time on which delivered to such
party at the address, telex or telecopier numbers specified in Schedule 5.18;
(b) if by mail, on the day three (3) Business Days after the date upon which it
is deposited, postage prepaid, in the United States, registered or certified
mail, return receipt requested, addressed to such party at the address specified
in Schedule 5.18; or (c) if by Federal Express or other reputable express mail
service, on the next Business Day following the delivery to such express mail
service, addressed to such party at the address set forth in Schedule 5.18:


 
32

--------------------------------------------------------------------------------

 
Failure to deliver copies of notices to parties other than Borrower and Lender
shall not affect the effectiveness or validity of notices otherwise properly
given.  Any party may change its address for purposes of this Loan Agreement by
giving ten (10) days written notice of such change to the other parties pursuant
to this Section.


Notwithstanding any provision contained herein or in any of the Loan Documents
to the contrary, in the event that Lender shall fail to give any notice to any
Person required hereunder or under any other Loan Document or applicable law,
the sole and exclusive remedy for such failure shall be to seek appropriate
equitable relief to enforce this Loan Agreement and the other Loan Documents to
give such notice and to have any action of such Person postponed or revoked and
any proceedings in connection therewith delayed or terminated pending the giving
of such notice by Lender, and no Person shall have any right to damages (whether
actual or consequential) or any other type of relief not herein specifically set
out against Lender, all of which damages or other relief are expressly waived by
Borrower and Guarantor.  The foregoing is not intended and shall not be deemed
under any circumstances to require Lender to give notice of any type or nature
to any person except as expressly required by the Loan Documents.


In addition, notice shall be deemed sufficiently given if the notice is served
in a manner prescribed by the laws of the State of West Virginia for the service
of a summons in a civil action.


11.05.                      Severability.  If a court of competent jurisdiction
finds any provision of this Agreement to be invalid or unenforceable as to any
person or cir­cumstance, such finding shall not render that provision invalid or
unenforceable as to any other persons or circumstances.  If feasible, any such
offending provision shall be deemed to be modified to be within the limits of
enforceability or validity; however, if the offending provision cannot be so
modified, it shall be stricken and all other provisions of this Agreement in all
other respects shall remain valid and enforceable.


11.06.                      Survival.  All warranties, representations covenants
and indemnities made by Borrower or Guarantor in this Agreement or in any
certificate or other instrument delivered by Borrower or Guarantor to Lender
under this Agreement shall be considered to have been relied upon by Lender and
will survive the making of the loan and delivery to the Lender of the related
documents, regardless of any investi­gation made by Lender or on Lender's
behalf.  The warranties, covenants and indemnity set forth in this Agreement may
be assigned or otherwise transferred by Lender to its successors and assigns and
to any subsequent purchasers of all or any portion of any Collateral by, through
or under Lender, without notice to Borrower and Guarantor and without any
further consent of any other person.


 
33

--------------------------------------------------------------------------------

 
11.07.                      Time Is of the Essence.  Time is of the essence in
the perfor­mance of this Agreement.


11.08.                      General Waiver.  Lender shall not be deemed to have
waived any rights under this Agreement unless such waiver is given in writing
and signed by Lender.  No delay or omission on the part of Lender in exercising
any right shall operate as a waiver of any such right or any other right.  A
waiver by Lender of a provi­sion of this Agreement shall not prejudice or
constitute a waiver of Lender's right otherwise to demand strict compliance with
that provision or any other provision of this Agreement.  No prior waiver by
Lender, nor any course of dealing between Lender and Borrower, or between Lender
and any Guarantor shall constitute a waiver of any of Lender's rights or of any
obligations of Borrower or of any Guarantor as to any future
transactions.  Whenever the consent of Lender is required under this Agree­ment,
the granting of such consent by Lender in any instance shall not constitute
continuing consent in subsequent in­stances where such consent is required and
in all cases such consent may be granted or withheld in the sole discretion of
Lender.


11.09.                      Amendments.  No alteration of or amendment to this
Agreement shall be effective unless made in writing and signed by the party or
parties sought to be charged or bound by the alteration or amendment.


11.10.                      Waiver of Suretyship Defenses and Impairment of
Collateral.  Borrower and each Guarantor hereby waive all defenses based on
surety ship and impairment of Collateral and hereby specifically waive any and
all defenses provided under the UCC.


11.11.                      Waiver of Jury Trial.  BORROWER, GUARANTOR AND
LENDER HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREE­MENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS
OF ANY PARTY ARISING OUT OF OR RELATED IN ANY MANNER WITH THE LOAN OR THE
PROPERTY (INCLUDING, WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY CLAIMS OR DEFENSES ASSERTING THAT
ANY SUCH DOCUMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR
VOIDABLE).  THIS WAIVER IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO AND
ACCEPT THIS AGREEMENT.


 
34

--------------------------------------------------------------------------------

 
11.12.                      Assignment and Participation.  Borrower and
Guarantor shall not be entitled to assign any of their rights, remedies or
obligations described in this Agreement or the Loan Documents without the prior
written consent of Lender, which consent may be withheld by Lender in its sole
discretion.  Lender shall be entitled to grant participation in or assign some
or all of its rights and remedies described in this Agreement and the Loan
Documents without notice to or the prior consent of Borrower in any
manner.  Lender’s agreement to provide the Revolving Credit Facility is
conditioned upon obtaining participation commitments of not less than sixty-six
(66%) of the total credit facility.


11.13.                      Caption Headings.  Caption headings in this
Agreement are for convenience purposes only and are not to be used to interpret
or define the provisions of this Agreement.


11.14.                      Binding Agreement.  This Agreement shall be binding
upon and shall inure to the benefit of the parties and their successors and
assigns; provided that Borrower may not assign or transfer any rights hereunder
without Lender's prior written consent.


11.15.                       Duration of Agreement.  This Agreement shall
continue in full force and effect so long as any of the Obligations remain
outstanding or have not been fully and finally paid, performed or satisfied.


11.16.                      Counterparts.  This Agreement may be simultaneously
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same instrument.


11.17.                      Payment Application.  The manner in which Lender
accounts for the Obligations or applies payments for its regulatory or
accounting purposes shall not change the Borrower's legal liability or the
manner of application as governed by this Agreement.


11.18.                      Jurisdiction/Venue.  The forum having proper
jurisdiction and venue to adjudicate any claim, dispute or default which may
arise out of the agreements and delivery of this Agreement in the performance of
the transactions contemplated hereby shall be the Circuit Court of Cabell County
or the United States District Court for the Southern District of West
Virginia.  The parties expressly submit and irrevocably consent to such
jurisdiction and venue and specifically waive any and all rights they may have
to contest said jurisdiction and/or venue of the above-mentioned forums and to
demand any other forums; provided, however, that nothing in this section shall
affect the right of the Lender to serve process in any manner permitted by law
or limit any right that Lender may have to bring proceedings against any party
hereto in courts of any other jurisdiction or en­force in any lawful manner a
judgment obtained in one jurisdiction or any other jurisdiction.


 
35

--------------------------------------------------------------------------------

 
11.19.           Governing Law.  This Agreement shall be governed by and
construed under the laws of the State of West Virginia.


11.20.            Entirety.  The Loan Documents embody the entire agreement
between the parties and supersede all prior agreements and understandings, if
any, relating to the subject matter hereof and thereof.


11.21.           USA Patriot Act.  IMPORTANT INFORMATION ABOUT PROCEDURES
REQUIRED BY THE USA PATRIOT ACT.


To help the government fight the funding of terrorism and money laundering
activities, Federal Law requires all financial institutions to obtain, verify,
and record information that identifies each entity or person who opens an
account or establishes a relationship with the Lender.


What this means: When an entity or person opens an account or establishes a
relationship with the Lender, the Lender may ask for the name, address, date of
birth, and other information that will allow the Lender to identify the entity
or person who opens an account or establishes a relationship with the
Lender.  The Lender may also ask to see identifying documents for the entity or
person.




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed under
seal and effective as of the day and year first above written.





 
Energy Services of America Corporation,
 
a Delaware corporation
     
By
 
Its
         
United Bank, Inc.,
 
a West Virginia corporation
     
By
 
Its
         
C. J. Hughes Construction Company, Inc.
 
a West Virginia corporation
     
By
 
Its
   

 
 
 
36

--------------------------------------------------------------------------------

 

 

 
Nitro Electric Company, Inc.
 
a West Virginia corporation
     
By
 
Its
         
Contractors Rental Corporation
 
a West Virginia corporation
     
By
 
Its
         
S T Pipeline, Inc.
 
a West Virginia corporation
     
By
 
Its







 
37

--------------------------------------------------------------------------------

 



 














SCHEDULE 1.01(a)
TO
LOAN AGREEMENT BY AND AMONG


UNITED BANK, INC.


AND


ENERGY SERVICES OF AMERICA CORPORATION, ET AL.










PERMITTED ENCUMBRANCES




1.  Those encumbrances appearing on Schedule 5.20 and the Certificate of titles








 









 
38

--------------------------------------------------------------------------------

 

SCHEDULE 5.08
TO
LOAN AGREEMENT


BY AND AMONG


UNITED BANK, INC.


AND


ENERGY SERVICES OF AMERICA CORPORATION, ET AL








PRIOR OR EXISTING CORPORATION,
TRADE OR FICTITIOUS NAMES OF
BORROWER AND GUARANTOR




1.  Nitro Electric – NEC Acquisition Company, Inc.











 
39

--------------------------------------------------------------------------------

 

SCHEDULE 5.17
TO
LOAN AGREEMENT


BY AND AMONG


UNITED BANK, INC.


AND
ENERGY SERVICES OF AMERICA CORPORATION, ET AL


The principal place of business and address for purposes of notice under the
Loan Agreement and Loan Documents are as follows:




Borrower/
 
Guarantors:
75 West Third Avenue
 
Huntington, WV  25701
       
Lender:
United Bank, Inc.
 
Attn.: Vice President
 
2889 Third Avenue
 
Huntington, WV  25702






 
40

--------------------------------------------------------------------------------

 

SCHEDULE 5.19
TO
LOAN AGREEMENT


BY AND AMONG


UNITED BANK, INC.


AND


ENERGY SERVICES OF AMERICA CORPORATION, ET AL


OFFICERS AND DIRECTORS OF


ENERGY SERVICES OF AMERICA CORPORATION


Directors:


Marshall Reynolds, Chairman
Neal Skaggs
Keith Monihan
Doug Reynolds
Jack Reynolds
Joe Williams
Samuel Kapourales
Nester S. Logan


Officers:
Doug Reynolds, President/CEO
Lane Ferguson, Vice President
Charles Crimmel, Secretary/Treasurer






 
41

--------------------------------------------------------------------------------

 










SCHEDULE 5.19
TO
LOAN AGREEMENT


BY AND AMONG


UNITED BANK, INC.


AND


ENERGY SERVICES OF AMERICA CORPORATION, ET AL


OFFICERS AND DIRECTORS OF


C. J. HUGHES CONSTRUCTION COMPANY, INC.


Directors:


Marshall Reynolds
Charles Crimmel


Officers:


Doug Reynolds, President
Richard Phillips, Vice President
Charles Crimmel, Secretary/Treasurer
Tim Donahoe, Asst. Secretary

 
42

--------------------------------------------------------------------------------

 

SCHEDULE 5.19
TO
LOAN AGREEMENT


BY AND AMONG


UNITED BANK, INC.


AND


ENERGY SERVICES OF AMERICA CORPORATION, ET AL


OFFICERS AND DIRECTORS OF


NITRO ELECTRIC COMPANY, INC.


Nitro Electric Company, Inc.


Directors:


Marshall Reynolds
Lane Ferguson
Charles Crimmel




Officers:


Lowell Ferguson, President/CEO
Bruce Ward, Executive Vice President
Gabe Holstein, Vice President Mechanical Division
Charles Crimmel, Secretary
Brenda Pauley, Asst. Secretary
Doug Reynolds, Treasurer

 
43

--------------------------------------------------------------------------------

 

SCHEDULE 5.19
TO
LOAN AGREEMENT


BY AND AMONG


UNITED BANK, INC.


AND


ENERGY SERVICES OF AMERICA CORPORATION, ET AL


OFFICERS AND DIRECTORS OF


CONTRACTORS RENTAL CORPORATION


Directors:


Marshall Reynolds
Charles Crimmel




Officers:


Doug Reynolds, President
Charles Crimmel, Secretary/Treasurer
Tim Donahoe, Asst. Secretary

 
44

--------------------------------------------------------------------------------

 

SCHEDULE 5.19
TO
LOAN AGREEMENT


BY AND AMONG


UNITED BANK, INC.


AND


ENERGY SERVICES OF AMERICA CORPORATION, ET AL


OFFICERS AND DIRECTORS OF


S T PIPELINE, INC.


Director:


Marshall Reynolds




Officers:


Doug Reynolds, President
Charles Crimmel, Secretary/Treasurer

 
45

--------------------------------------------------------------------------------

 

SCHEDULE 5.20
TO
LOAN AGREEMENT


BY AND AMONG


UNITED BANK, INC.


AND


ENERGY SERVICES OF AMERICA CORPORATION, ET AL




Financing Statements of Record


1.  Energy Services of America Corporation


2.  C. J. Hughes Construction Company, Inc.


3.  Nitro Electric Company, Inc.


4.  Contractors Rental Corporation


5.  S T Pipeline,
Inc.                                                                        SEE
ATTACHED REPORTS



 
46

--------------------------------------------------------------------------------

 
